 
THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES THAT SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 
 
Date: _________, 2014
 



WARRANT FOR THE PURCHASE OF SHARES OF
COMMON STOCK OF SMSA CRANE ACQUISITION CORP.


THIS IS TO CERTIFY that, for value received, PARITER SECURITIES, LLC (the
“Holder”), is entitled to purchase, subject to the terms and conditions
hereinafter set forth, _______ shares of common stock, $0.001 par value per
share (the “Common Stock”) of SMSA CRANE ACQUISITION CORP., a Nevada corporation
(the “Company”), and to receive certificates for the Common Stock so
purchased.  The exercise price of this Warrant is $3.31 per share (the “Exercise
Price”).  


1.           Exercise Period.  This Warrant may be exercised by the Holder for a
period beginning on the date listed above (the “Issuance Date”), and ending at
5:00 pm, New York time, five years following the date of issuance by the Nuclear
Regulatory Commission of an operating license for Coquí Radio Pharmaceutical
Corp., but not to exceed 10 years from the Issuance Date (the “Exercise
Period”).  This Warrant will terminate automatically and immediately upon the
expiration of the Exercise Period.


2.           Exercise of Warrant.
 
(a)           This Warrant may be exercised, in whole or in part, at any time
and from time to time during the Exercise Period.  Such exercise shall be
accomplished by tender to the Company of the purchase price set forth above at
the warrant price (the “Warrant Price”), either by wire transfer, certified
check, or bank cashier’s check payable to the order of the Company, together
with presentation and surrender to the Company of this Warrant with an executed
subscription in substantially the form attached hereto as Exhibit A (the
“Subscription”). Upon receipt of the foregoing, the Company will deliver to the
Holder, as promptly as possible but in no event more than three business days, a
certificate or certificates representing the shares of Common Stock so
purchased, registered in the name of the Holder or its transferee (as permitted
under Section 3 below).  With respect to any exercise of this Warrant, the
Holder will for all purposes be deemed to have become the holder of record of
the number of shares of Common Stock purchased hereunder on the date this
Warrant, a properly executed Subscription and payment of the Purchase  Price is
received by the Company (the “Exercise Date”), irrespective of the date of
delivery of the certificate evidencing such shares, except that, if the date of
such receipt is a date on which the stock transfer books of the Company are
closed, such person will be deemed to have become the holder of such shares at
the close of business on the next succeeding date on which the stock transfer
books are open.  Fractional shares of Common Stock will not be issued upon the
exercise of this Warrant.  In lieu of any fractional shares that would have been
issued but for the immediately preceding sentence, the Holder will be entitled
to receive cash equal to the current Fair Market Value of such fraction of a
share of Common Stock on the trading day immediately preceding the Exercise
Date.  In the event this Warrant is exercised in part, the Company shall issue a
new Warrant to the Holder covering the aggregate number of shares of Common
Stock as to which this Warrant remains exercisable for.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           As a condition of exercise, the Holder shall where applicable
execute a customary investment letter and accredited investor
questionnaire.  The Holder’s right to exercise this Warrant is subject to
compliance with any applicable laws and rules including Section 5 of the
Securities Act of 1933
 
                3.           Recording, Transferability, Exchange and
Obligations to Issue Common Stock.


(a)           Warrant Register.  The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary from
the transferee and transferor.


(b)           Registration of Transfers.  The Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment attached hereto as Exhibit B duly
completed and signed, to the Company at its address specified herein.  As a
condition to the transfer, the Company may request a legal opinion as
contemplated by the legend.  Upon any such registration or transfer, a New
Warrant to purchase Common Stock, in substantially the form of this Warrant (any
such new Warrant, a “New Warrant”), evidencing the portion of this Warrant so
transferred shall be issued to the transferee and a New Warrant evidencing the
remaining portion of this Warrant not so transferred, if any, shall be issued to
the transferring Holder.  The acceptance of the New Warrant by the transferee
thereof shall be deemed the acceptance by such transferee of all of the rights
and obligations of a holder of a Warrant.


(c)           This Warrant is exchangeable upon its surrender by the Holder to
the Company for New Warrants of like tenor and date representing in the
aggregate the right to purchase the number of shares purchasable hereunder, each
of such New Warrants to represent the right to purchase such number of shares as
may be designated by the Holder at the time of such surrender (not to exceed the
aggregate number of shares underlying this Warrant).


(d)           The Company’s obligations to issue and deliver Common Stock in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of Common Stock.  Nothing
herein shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant  as required pursuant to the terms hereof.
 
 
 
2

--------------------------------------------------------------------------------

 


4.           Adjustments to Exercise Price and Number of Shares Subject to
Warrant.  The Exercise Price and the number of shares of Common Stock
purchasable upon the exercise of this Warrant are subject to adjustment from
time to time upon the occurrence of any of the events specified in this
Section 4.  For the purpose of this Section 4, “Common Stock” means shares now
or hereafter authorized of any class of common stock of the Company, however
designated, that has the right to participate in any distribution of the assets
or earnings of the Company without limit as to per share amount (excluding, and
subject to any prior rights of, any class or series of preferred stock).


(a)           In case the Company shall (i) pay a dividend or make a
distribution in shares of Common Stock to holders of shares of Common Stock,
(ii) subdivide its outstanding shares of Common Stock into a greater number of
shares, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares, or (iv) issue by reclassification of its shares of Common
Stock other securities of the Company, then the Exercise Price in effect at the
time of the record date for such dividend or on the effective date of such
subdivision, combination or reclassification, and/or the number and kind of
securities issuable on such date, shall be proportionately adjusted so that the
Holder of the Warrant thereafter exercised shall be entitled to receive the
aggregate number and kind of shares of Common Stock (or such other securities
other than Common Stock) of the Company, at the same aggregate Exercise Price,
that, if such Warrant had been exercised immediately prior to such date, the
Holder would have owned upon such exercise and been entitled to receive by
virtue of such dividend, distribution, subdivision, combination or
reclassification.  Such adjustment shall be made successively whenever any event
listed above shall occur.


(b)           In case the Company shall fix a record date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
surviving corporation) of cash, evidences of indebtedness or assets, or
subscription rights or warrants, the Exercise Price to be in effect after such
record date shall be determined by multiplying the Exercise Price in effect
immediately prior to such record date by a fraction, the numerator of which
shall be the Fair Market Value per share of Common Stock on such record date,
less the amount of cash so to be distributed or the Fair Market Value (as
determined in good faith by, and reflected in a formal resolution of, the board
of directors of the Company) of the portion of the assets or evidences of
indebtedness so to be distributed, or of such subscription rights or warrants,
applicable to one share of Common Stock, and the denominator of which shall be
the Fair Market Value per share of Common Stock.  Such adjustment shall be made
successively whenever such a record date is fixed; and in the event that such
distribution is not so made, the Exercise Price shall again be adjusted to be
the Exercise Price, which would then be in effect if such record date had not
been fixed.
 
 
 
3

--------------------------------------------------------------------------------

 


(c)           Notwithstanding any provision herein to the contrary, no
adjustment in the Exercise Price shall be required unless such adjustment would
require an increase or decrease of at least 1% in the Exercise Price; provided,
however, that any adjustments which by reason of this Section 4(c) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment.  All calculations under this Section 4 shall be made to
the nearest cent or the nearest one-hundredth of a share, as the case may be.


(d)           In the event that at any time, as a result of an adjustment made
pursuant to Section 4(a) above, the Holder of any Warrant thereafter exercised
shall become entitled to receive any shares of capital stock of the Company
other than shares of Common Stock, thereafter the number of such other shares so
receivable upon exercise of any Warrant shall be subject to adjustment from time
to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the shares of Common Stock contained in this
Section 4, and the other provisions of this Warrant shall apply on like terms to
any such other shares.


(e)           Fundamental Transactions.  If, at any time while this Warrant is
outstanding, (1) the Company effects any merger or consolidation of the Company
with or into another company, (2) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (3)
any tender offer or exchange offer (whether by the Company or another company or
person) is completed pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (4)
the Company effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Common Stock then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s option and request, any successor to the Company
or surviving entity in such Fundamental Transaction shall issue to the Holder a
New Warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this Section 4(e) and shall insure that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.
 
 
 
4

--------------------------------------------------------------------------------

 


(f)           In case any event shall occur as to which the other provisions of
this Section 4 are not strictly applicable but the failure to make any
adjustment would not fairly protect the purchase rights represented by this
Warrant in accordance with the essential intent and principles hereof, then, in
each such case, the Company shall effect such adjustment, on a basis consistent
with the essential intent and principles established in this Section 4, as may
be necessary to preserve, without dilution, the purchase rights represented by
this Warrant.


(g)           Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 4, the Company at its expense will promptly compute
such adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment, including a statement of the adjusted
Exercise Price and adjusted number or type of Common Stock or other securities
issuable upon exercise of this Warrant (as applicable), describing the
transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based.  Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s Transfer Agent.


5.           Legend.  If there is not a current effective registration statement
in effect and the exemption provided by Rule 144 under the Securities Act is
unavailable when exercised, the stock certificates shall bear the following
legend:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an opinion of counsel to the issuer, that an
exemption from registration under the Securities Act is available.”


6.           Reservation of Common Stock.  The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Common Stock upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive
rights or any other contingent purchase rights of persons other than the Holder
(taking into account the adjustments and restrictions of Section 4).  The
Company covenants that all Common Stock so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.


7.           Replacement of Warrant.  If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which may include a surety bond), if
requested.  Applicants for a New Warrant under such circumstances shall also
comply with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe.  If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company's obligation to issue the New Warrant.
 
 
 
5

--------------------------------------------------------------------------------

 


8.           Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, withholding tax, transfer
agent fee or other incidental tax or expense in respect of the issuance of such
certificates, all of which taxes and expenses shall be paid by the Company;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the registration of any
certificates for Common Stock or Warrants in a name other than that of the
Holder.  The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Common
Stock upon exercise hereof.


9.           Certain Notices to Holder.


In the event of (a) any fixing by the Company of a record date with respect to
the holders of any class of securities of the Company for the purpose of
determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of the
Company, then and in each such event the Company will give the Holder a written
notice specifying, as the case may be (i) the record date for the purpose of
such dividend, distribution, or right, and stating the amount and character of
such dividend, distribution, or right; or (ii) the date on which any such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such capital stock or securities receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock securities) for securities or other property deliverable upon such
event.  Any such notice shall be given at least 10 days prior to the earliest
date therein specified.


10.         No Rights as a Shareholder.  This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company, nor
to any other rights whatsoever except the rights herein set forth.  Provided,
however, the Company shall not close any merger arising out of any merger
agreement in which it is not the surviving entity, or sell all or substantially
all of its assets unless the Company shall have first provided the Holder with
20 days’ prior written notice.


11.         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Company, the Holder and their respective successors
and permitted assigns.


12.         Severability.  Every provision of this Warrant is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the remainder of this
Warrant.


13.         Governing Law.  This Warrant and all actions arising out of or in
connection with this Warrant shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to the conflicts of law
provisions of the State of Nevada or of any other state.
 
 
 
6

--------------------------------------------------------------------------------

 


14.         Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Warrant, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Warrant, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses (including such fees and costs
incurred in proceedings undertaken to establish both entitlement to fees and
establishing the amount of fees to be recovered, sometimes referred to as “fees
on fees”).  Should a party take an appeal, the prevailing party shall recover
attorney’s fees and costs on the appeal, unless the outcome of the appeal is a
remand for new trial, in which case the party that ultimately prevails shall
recover attorney’s fees and costs for all proceedings including any appeal.


15.         Entire Agreement. This Warrant (including the Exhibits attached
hereto) constitutes the entire understanding between the Company and the Holder
with respect to the subject matter hereof, and supersedes all prior
negotiations, discussions, agreements and understandings relating to such
subject matter.


16.         Good Faith. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate  in order to protect the rights of the holder of this Warrant
against such impairment.


[Signature Page to Follow]
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 


[Signature Page to Warrant]


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Issuance Date.
 
 

 
SMSA Crane Acquisition Corp.






By: ______________________
Alberto Burckhart
Chief Executive Officer

 














 
8

--------------------------------------------------------------------------------

 


Exhibit A


SUBSCRIPTION FORM


(To be Executed by the Holder to Exercise the Rights To Purchase Common Stock
Evidenced by the Warrant)


The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby notifies the Company that it is exercising this warrant.


Please complete the following:


•  
I am exercising my right to purchase all of the shares of Common Stock which I
am entitled to purchase under this warrant. The number of shares of Common Stock
is _________.

 
•  
I am exercising my right to purchase ________ shares of Common Stock, and
request that the Company deliver to me or as I shall designate below a new
Warrant representing the right to purchase _______ shares of Common Stock.

 


I am making payment of the full exercise price for such shares at an Exercise
Price per share of $0.001 as provided for in such Warrant. The total exercise
price payable is $___________. Such payment takes the form of (check applicable
box or boxes):


___           $__________ in check payable to the order of the Company; or
___           $__________ by wire transfer of immediately available funds


I request that a certificate for the Common Stock be issued in the name of the
undersigned and be delivered to the undersigned at the address stated below.  If
the Common Stock is not all of the shares purchasable pursuant to the Warrant, I
request that a new Warrant of like tenor for the balance of the remaining shares
purchasable thereunder be delivered to me at the address stated below.


In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).


I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on Exhibit A-1 to the Warrant.  If the SEC has amended
the rule defining the definition of accredited investor, I acknowledge that as a
condition to exercise the Warrant, the Company may request updated information
regarding the Holder’s status as an accredited investor.  My exercise of the
Warrant shall be in compliance with the applicable exemptions under the
Securities Act and applicable state law.
 
 
 
9

--------------------------------------------------------------------------------

 


I understand that if at this time the Common Stock has not been registered under
the Securities Act, I must hold such Common Stock indefinitely unless the Common
Stock is subsequently registered and qualified under the Securities Act or is
exempt from such registration and qualification.  I shall make no transfer or
disposition of the Common Stock unless (a) such transfer or disposition can be
made without registration under the Securities Act by reason of a specific
exemption from such registration and such qualification, or (b) a registration
statement has been filed pursuant to the Securities Act and has been declared
effective with respect to such disposition.  I agree that each certificate
representing the Common Stock delivered to me shall bear substantially the same
as set forth on the front page of the Warrant.


I further agree that the Company may place stop transfer orders with its
transfer agent to the same effect as the above legend.  The legend and stop
transfer notice referred to above shall be removed only upon my furnishing to
the Company of an opinion of counsel to the Company to the effect that such
legend may be removed.







 
Pariter Securities, LLC
       
Date:_______________________________
Signed: _______________________________
Print Name:____________________________
Address:______________________________
 
Date:_______________________________
 
Signed: _______________________________
Print Name:____________________________
Address:______________________________

 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Exhibit A-1




For Individual Investors Only:


(1)           I certify that I am a person who has an individual net worth, or a
person who with his or her spouse has a combined net worth, in excess of
$1,000,000. For purposes of calculating net worth under this paragraph (1), (i)
the primary residence shall not be included as an asset, (ii) to the extent that
the indebtedness that is secured by the primary residence is in excess of the
fair market value of the primary residence, the excess amount shall be included
as a liability, and (iii) if the amount of outstanding indebtedness that is
secured by the primary residence exceeds the amount outstanding 60 days prior to
exercising these securities, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability.


(2a)         I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in the two most recent calendar years and I reasonably expect to have an
individual income in excess of $200,000 in the current year.


(2b)         Alternatively, my spouse and I have joint income in excess of
$300,000 in each applicable year.


(3)           I am a director or executive officer of the Company.


Other Investors:


(4)           The undersigned certifies that it is one of the following:  any
bank as defined in Section 3(a)(2) of the Securities Act whether acting in its
individual or fiduciary capacity; any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; insurance company as defined
in Section 2(13) of the Securities Act; investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; Small Business Investment Company licensed by the
U.S.  Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.


(5)           The undersigned certifies that it is a private business
development company as defined in Section 202(a)(22) of the Investment Advisors
Act of 1940.
 
 
 
11

--------------------------------------------------------------------------------

 


(6)           The undersigned certifies that it is an organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000.


(7)           The undersigned certifies that it is a trust, with total assets in
excess of $5,000,000, not formed for the specific purpose of acquiring the
securities offered, whose purchase is directed by a sophisticated person as
described in Rule 506(b)(2)(ii) of the Securities Act.


(8)           The undersigned certifies that it is an entity in which all of the
equity owners are accredited investors.


(9)           I am none of the above.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit B


ASSIGNMENT




(To be Executed by the Holder to Effect Transfer of the Attached Warrant)


For Value Received Pariter Securities, LLC hereby sells, assigns and transfers
to __________________________ the Warrant attached hereto and the rights
represented thereby to purchase _________ shares of Common Stock in accordance
with the terms and conditions hereof, and does hereby irrevocably constitute and
appoint ___________________________ as attorney to transfer such Warrant on the
books of the Company with full power of substitution.




                                                                

Dated: _____________________________   Signed: _____________________________ 
Please print or typewrite name and
address of assignee:
 
 
 
Please insert Social Security or
other Tax Identification Number of
Assignee:

 

 

Dated: _____________________________   Signed: _____________________________
Please print or typewrite name and
address of assignee:
 
Please insert Social Security or
other Tax Identification Number of
Assignee:


 

 
 
13

--------------------------------------------------------------------------------

 
 
 

